Citation Nr: 1044538	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  06-24 968A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to 
include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant had several periods of active duty for 
training (ADT) with the Army National Guard from 1962 to 1964.  
He then served on active duty in the United States Army from 
March 1964 to December 1969, including service in Korea from 
February 1965 to December 1965, and service in the Republic of 
Vietnam from March 1967 to October 1969.  He later re-enlisted 
and had a period of active duty from March 1971 to February 1974; 
he was discharged from that period of service under conditions 
other than honorable.

This case originally came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision issued by 
the above Regional Office (RO) of the Department of Veterans 
Affairs (VA) that, in part, denied service connection for 
posttraumatic stress disorder (PTSD).  The record reflects that, 
in a September 1995 rating decision, the RO had denied the 
appellant's original claim for service connection for PTSD.  
Although the Veteran initiated an appeal, and was issued a 
Statement of the Case (SOC) in November 1995, he did not perfect 
the appeal.  Therefore, the September 1995 rating denial became 
final and the issue before the Board was one of new and material 
evidence.

In August 2007, a videoconference hearing was held between the 
above RO and the Board in Washington, DC, before the undersigned 
Veterans Law Judge.  A transcript of that hearing has been 
associated with the file.  After finding that new and material 
evidence sufficient to reopen the claim had been submitted, the 
Board remanded the case for additional evidentiary development in 
October 2007.  The RO thereafter denied the PTSD service 
connection claim on the merits.

In an October 2009 decision, the Board upheld the RO's denial of 
the appellant's PTSD service connection claim.  The Veteran then 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In June 2010, the parties 
to the litigation filed a Joint Motion for Remand.  A July 2010 
Order of the Court granted the Joint Motion and vacated the 
Board's decision.  The PTSD service connection issue on appeal 
was remanded for readjudication pursuant to the provisions of 
38 U.S.C.A. § 7252(a).


The issue of entitlement to an initial evaluation in 
excess of 10 percent for the residuals of multiple 
cerebrovascular accidents and the issue of whether new and 
material evidence sufficient to reopen the claim of 
entitlement to service connection for a bone disorder 
(osteoporosis) have been adjudicated by the RO.  In 
January 2008, the Veteran submitted a timely VA Form 9, 
Substantive Appeal, as to those issues.  He also requested 
a Board hearing; in April 2008, he specified that he 
wanted a Board videoconference hearing.  Thereafter, it is 
unclear what subsequent action was taken by the RO in 
relation to these claims; however, no Supplemental 
Statement of the Case (SSOC) has been issued.  In 
addition, the issues have not been certified to the Board, 
and VACOLS indicates that the RO is still working on those 
issues.  Therefore, the Board does not have jurisdiction 
over them, and they are referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The Veteran served in Vietnam as a heavy vehicle driver with 
Company B of the 7th Support Battalion, 199th Infantry Brigade, 
from December 1967 to May 1968.

2.  By direction of the Secretary of the Army, the Valorous Unit 
Award was awarded to the 199th Infantry Brigade (Separate) 
(Light) and its assigned and attached units, including the 7th 
Support Battalion, for its actions between January 31, 1968, and 
February 19, 1968, in support of Saigon and Long Binh during the 
TET Offensive.  See Department of the Army General Order 48, 
1968.

3.  The Valorous Unit Award is awarded to units for extraordinary 
heroism in action against an armed enemy of the United States 
while engaged in military operations involving conflict with an 
opposing force; the degree of heroism required is the same as 
that which would warrant award of the Silver Star Medal to an 
individual.

4.  The Veteran is diagnosed as having PTSD as a result of 
experiences during his service in Vietnam, including the TET 
Offensive.

CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, a psychiatric 
disorder diagnosed as PTSD was incurred in active service.  
38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  Given the disposition herein, 
additional discussion of those procedures is unnecessary.

II.  The Merits of the Appeal

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the appellant's 
claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he is entitled to service connection 
for PTSD based on his Army experiences in Vietnam in 1967-68.  In 
handwritten statements and in his testimony at the August 2007 
Board videoconference hearing, the Veteran has described two in-
service stressor events, including a mortar attack soon after he 
arrived in Vietnam, and also being on a bridge that was attacked.  

With regard to the mortar attack, the Veteran reported he arrived 
in Vietnam in April 1967, and was first assigned to Tan Son Nhut 
Air Force Base, and within two or three days of his arrival in 
country, the base camp sustained a mortar attack.  

With regard to the bridge incident, the Veteran reported that it 
had occurred in approximately February 1968, a few days after the 
1968 Tet Offensive started, and that he was stationed at Bien 
Hoa.  He reported he was a truck driver, and he and several other 
soldiers got caught up on a bridge, with opposing forces on 
either side.  At his Board videoconference hearing, he said they 
were fired upon by the enemy, and had to lie prone on the bridge.  
He testified that after the bridge incident there was a related 
article and photograph published in the military's weekly 
publication, STARS AND STRIPES, in February or March 1968, and 
that he was in the photograph, taken while they were under 
attack, showing the men lying prone on the bridge.

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay statements may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability which may reasonably be observed by laypersons.  
38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  Lay evidence 
can also be competent and sufficient to establish a diagnosis and 
nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125; a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  
See also Cohen v. Brown, 10 Vet. App. 128 (1997).  The Board 
notes that the diagnostic criteria for mental disorders, 
including those related to stressors, set forth in THE AMERICAN 
PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (4th ed. 1994) (DSM-IV) have been adopted by VA.  
38 C.F.R. § 4.125.  According to those criteria, a diagnosis of 
PTSD requires that a veteran be exposed to a traumatic event and 
a response involving intense fear, helplessness, or horror.  A 
stressor involves exposure to a traumatic event in which the 
person experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or others 
and the person's response involved intense fear, helplessness, or 
horror.  See Cohen v. Brown, supra.  The sufficiency of a 
stressor is a medical determination and is presumed by a medical 
diagnosis of PTSD.  Id.  The occurrence of a stressor is an 
adjudicatory determination.

In adjudicating a claim for service connection for PTSD, VA is 
required to evaluate the supporting evidence in light of the 
places, types, and circumstances of service, as evidenced by 
service records, the official history of each organization in 
which the Veteran served, the Veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b); 
38 C.F.R. §§ 3.303(a), 3.304; see Hayes v. Brown, 5 Vet. App. 60, 
66 (1993).  

With regard to stressor verification, the VA regulation at 38 
C.F.R. 3.304(f) has recently been amended by the Secretary of 
Veterans Affairs, by the addition a new paragraph which 
liberalizes, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  The paragraph 
reads as follows: 

If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of posttraumatic 
stress disorder and that the veteran's symptoms are 
related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
places, types, and circumstances of the veteran's 
service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity"' means that 
a veteran experienced, witnessed, or was confronted 
with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to 
the physical integrity of the veteran or others, such 
as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small 
arms fire, including suspected sniper fire; or attack 
upon friendly military aircraft, and the veteran's 
response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

38 C.F.R. § 3.304(f)(3), as added in 75 Fed. Reg. 39,843-852 
(July 13, 2010).  The amendment to the regulation is effective, 
in pertinent part, for all claims pending at the Board on July 
13, 2010.

The first element of service connection for PTSD is medical 
evidence diagnosing the condition.  VA and private treatment 
records for the Veteran show that he has been diagnosed with 
PTSD.  Moreover, on VA examination in July 2008, the diagnosis 
was PTSD.  During this examination, the appellant stated that he 
was in fear of being killed while he was in Vietnam.  The 
examiner concluded that the appellant's PTSD was most likely 
caused by or a result of his combat exposure in Vietnam, 
including coming under mortar attacks and being pinned on a 
bridge while under enemy fire.  In addition, other earlier 
psychiatric examinations and evaluations by the appellant's 
treating health care providers have resulted in a diagnosis of 
PTSD related to his experiences in Vietnam.

If a veteran has received a diagnosis of PTSD from a competent 
medical professional, VA must assume that the diagnosis was made 
in accordance with the appropriate psychiatric criteria in regard 
to adequacy of the symptomatology and the sufficiency of the 
stressor.  Cohen v. Brown, supra, at 153.  VA can only reject 
such a diagnosis on a finding that the preponderance of the 
evidence is against (1) the PTSD diagnosis, (2) the occurrence of 
the in-service stressor, or (3) the connection of the current 
condition to the in-service stressor.  The adequacy of a 
stressor, sufficiency of symptomatology, and diagnosis are all 
medical determinations.  Cohen, 143-144.

Further, because interpretative doubt on all material issues is 
to be resolved in the appellant's favor, the Board finds him to 
have been diagnosed with PTSD.  38 U.S.C.A. § 5107(b) (West 
2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. 
Brown, 5 Vet. App. 413, 421 (1993) (observing that under the 
"benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence regarding 
the merits of an issue material to the determination of the 
matter," the claimant shall prevail on that issue).

Even when a physician or other health care professional diagnoses 
the appellant as having PTSD, the Board is still not required to 
grant service connection for PTSD.  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  Granting of service connection is 
predicated upon the outcome of the remaining two analytical steps 
below.

The second element of service connection is credible supporting 
evidence that the claimed in-service stressor(s) occurred.  The 
existence of an event alleged as a "stressor" that caused PTSD 
is an adjudicative, not a medical, determination.  Zarycki v. 
Brown, 6 Vet. App. 91, 97-98 (1993).

As noted above, for a stressor to be sufficient for PTSD, the 
stressor must meet two requirements: (1) a person must have been 
"exposed to a traumatic event" in which the person 
"experience, witnessed, or was confronted with an event or 
events that involved actual death or serious injury, or threat to 
the physical integrity of self or others," and (2) "the 
person's response must have involved intense fear, hopelessness, 
or horror."  The sufficiency of the stressor is a medical 
determination, and adjudicators may not render a determination on 
this point without independent medical evidence.  West v. Brown, 
7 Vet. App. 70 (1994).  

When a claimed stressor is not related to combat, a veteran's lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. App. 
389, 395-396 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  In such cases, the record must contain service records 
or other corroborative evidence that substantiates such veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See West, supra, at 76; Zarycki, at 98.

Review of the appellant's service personnel records reveals that 
he served in the Republic of Vietnam from April 1967 to October 
1969.  During his service there, he had the military occupational 
specialty (MOS) of Heavy Vehicle Driver from December 1967 to May 
1968; during this period, he was assigned to Company B of the 7th 
Support Battalion, 199th Infantry Brigade. 

The Board takes judicial notice of Department of the Army General 
Order 48, 1968, in which, by direction of the Secretary of the 
Army, the Valorous Unit Award was awarded to the 199th Infantry 
Brigade (Separate) (Light) and its assigned and attached units, 
including the 7th Support Battalion, for its actions between 
January 31, 1968, and February 19, 1968, in support of Saigon and 
the Long Binh Post during the TET Offensive.  In relevant part, 
DAGO 48, 1968 states:

The 199TH INFANTRY BRIGADE (SEPARATE) (LIGHT) and its 
assigned and attached units distinguished themselves 
by extraordinary heroism while engaged in military 
operations during the period 31 January to 19 
February 1968 in support of Saigon and Long Binh Post 
during the TET Offensive.  In the early hours of 31 
January, insurgent forces launched savage attacks 
against Long Binh by firing rockets at II Field Force 
Vietnam and Bien Hoa Air Base.  Brigade artillery 
promptly and effectively reacted to the attack, 
destroying two rocket bases and silencing the rest 
with voluminous barrage.  

Thwarted in this aspect of their attempt, the Viet 
Cong then initiated well-organized and determined 
attacks upon Long Binh and the base camp of the 
brigade.  In response clerks, cooks, mechanics and 
other support troops of the 199TH INFANTRY BRIGADE 
(SEPARATE) (LIGHT) manned the unit's perimeter while 
maneuver elements aggressively engaged and pursued 
enemy forces.  During the fighting of Long Binh, the 
brigade's firepower and indomitable spirit were 
instrumental in depriving concentrated enemy forces 
of progression into the city of Saigon.  The 
resourcefulness and tactical expertise of unit 
commanders enabled units to retain constant contact 
with the insurgents and inflict numerous casualties 
which totally demoralized the enemy and destroyed his 
initiative.  

The men of the 199TH INFANTRY BRIGADE (SEPARATE) 
(LIGHT) displayed extraordinary heroism and devotion 
to duty which are in keeping with the highest 
traditions of the military service and reflect 
distinct credit upon themselves and the Armed Forces 
of the United States. 

The Valorous Unit Award is awarded to units for extraordinary 
heroism in action against an armed enemy of the United States 
while engaged in military operations involving conflict with an 
opposing force; the degree of heroism required is the same as 
that which would warrant award of the Silver Star Medal to an 
individual.  

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court held 
that a Veteran's unit records constituted independent 
descriptions of rocket attacks that were experienced by his unit 
when he was stationed in Vietnam, and those records, when viewed 
in the light most favorable to the Veteran, objectively 
corroborated his claim of having experienced rocket attacks.  The 
Court reiterated that, although the unit records did not 
specifically identify that Veteran as being present during the 
rocket attacks, the fact that he was stationed with a unit which 
was present while such attacks occurred suggested that he was in 
fact exposed to the attacks

The Board finds that the award of the Valorous Unit Award to the 
Veteran's unit reflects participation in combat for the period 
from January 31, 1968, to February 19, 1968.  In addition, the 
evidence of record includes a letter from the STARS AND STRIPES 
archives/library personnel indicating that a search had been 
conducted and they were unable to find any photograph resembling 
the one described by the appellant, although they did find 
numerous articles about "VC" (Viet Cong) attacks in and around 
Bien Hoa.  They also noted that a reference was found to the 
199th Light Infantry Brigade being present in the area at that 
time.  

Enclosed with the letter were copies of 8 pages from issues of 
the PACIFIC STARS AND STRIPES dated in February 1968.  An excerpt 
from the February 19, 1968, issue reported that Bien Hoa Air Base 
"came in for heavy bombardments."  An excerpt from the February 
20, 1968, publication reported that, at Bien Hoa, one aircraft 
was destroyed and others were damaged by a barrage of 25 122-mm 
rockets and 21 mortar rounds on the base.  In a February 21, 
1968, excerpt, it was noted that the Viet Cong had blown up a 
railroad bridge leading from Tan Son Nhut to nearby Bien Hoa on 
February 19th and fought, with rockets, mortars, and small arms, 
for control of a key highway bridge linking the two; and that 
Government soldiers reported killing 217 in the highway bridge 
battle.

The third element of service connection is a link, established by 
medical evidence, between current symptoms and the claimed in-
service stressor.  The medical evidence of record indicates that 
the appellant's PTSD has been causally linked by qualified 
personnel to his service in the Vietnam conflict, including 
exposure to enemy fire, on at least one occasion.

Further inquiry could certainly be undertaken with a view towards 
development of the claim.  However, as noted above, the 
reasonable-doubt rule operates in favor of the claimant when the 
positive and negative evidence is in approximate balance.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
supra.  In this case, the Board is of the opinion that this point 
has been attained.  

Viewing the evidence in the light most favorable to the Veteran, 
and with consideration of the amended PTSD regulation, the 
positive evidence of record consists of the fact that he 
currently suffers from PTSD, that lay evidence reflects that he 
has reported experiencing enemy fire when he was in Vietnam, and 
that the appellant's unit was awarded the Valorous Unit Award for 
combat action that occurred between January 31 and February 19 of 
1968.  There are more medical records documenting treatment for 
PTSD and reflecting that the appellant's chronic mental health 
problems, on Axis IV, were related to his experiences in Vietnam.


The Board concludes that evidence for and against the claim for 
service connection for PTSD is at least in approximate balance.  
In other words, the Board finds that full consideration of the 
material evidence of record presents a reasonable doubt that the 
Veteran's psychiatric disorder diagnosed as PTSD is causally 
related to his active service.  The Board will resolve that doubt 
in the Veteran's favor and grant service connection for PTSD.


ORDER

Service connection for PTSD is granted.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


